DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2013/0305643 to Singleton et al. in view of U.S. Patent No. 5,724,783 to Mandish.
Regarding claim 1, Singleton discloses a frame with first and second members (figs 2a-2e, see horizontal frame members) and connecting members, (fig. 2a-2e, se vertical frame members and fig. 102), the frame having a front and a rear surface, a mesh (106) fastened to the frame front side, a foam panel (104, 114, 116 and those in-between) with facer facing and abutting the mesh, and a foam layer (108) disposed inside a cavity created by the foam panel, the mesh, the first and second members and the connecting members and the mesh is penetrated by the foam (108 & [0029]).  However, the mesh is not disclosed as being mechanically fastened.  Mandish discloses a panel having a mesh which is mechanically fastened to framework (column 3, lines 13-17).  It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claims 2 and 10, the mesh of Singleton is not disclosed as being expanded metal.  Mandish discloses mesh as expanded metal (column 3, lines 13-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singleton by using such a mesh in order to better strengthen the panel.
Regarding claims 3, 11, and 20, Singleton in view of Mandish discloses the basic claim structure of the instant application but does not disclose specific mesh dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of differing mesh dimensions would have been an obvious design choice based upon the intended strength needed.
Regarding claims 4 and 12, Singleton discloses the use of polystyrene “or any other rigid sheathing” [0028] but not specifically polyisocyanurate.  It would have been obvious to one at the time to substitute such a material as Singleton discloses the use of a poly type material and also discloses that “any other rigid sheathing” may be used.  This would have been an obvious design choice based upon availability or material costs as these are functionally equivalent. 

Regarding claims 6 and 13, mechanical fasteners are not used for the foam panel of Singleton.  However, as in the rejection of claim 1, fasteners are disclosed by Mandish.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singleton by adding fasteners in order to increase strength.  Also, it should be noted that Singleton discloses that fasteners are not needed.  However, the addition of fasteners does not negate the invention of Singleton as it still remains functional and the addition of fasteners would merely increase the strength of the panel.
Regarding claims 7 and 14, the foam layer does not overlie the front frame surface.
Regarding claims 8 and 15, Singleton discloses the foam as a spray foam [0031] but not as polyurethane.  Singleton discloses the use of polystyrene “or any other rigid sheathing” [0028] for a foam.  It would have been obvious to one at the time to substitute such a material as Singleton discloses the use of a poly type material and also discloses that “any other rigid sheathing” may be used.  This would have been an obvious design choice based upon availability or material costs as these are functionally equivalent. The properties of such a material would have been an obvious design choice based upon the intended use of the panel.  Higher densities would provide for a stronger panel as lower densities would save costs.
Regarding claim 9, claim 9 is an obvious variation of manufacturing the wall structure of claim 1 and is rejected for reasons cited in the rejection of claim 1.

Regarding claim 17, claim 17 is rejected for reasons cited in the rejection of claims 1 and 16.
Regarding claim 18, the first wall structure foam panel abuts the mesh as recited in the rejection of claim 1.
Regarding claim 19, the thicknesses of Singletons panels are equal (within 0.05 inches).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633